[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                                                              FILED
                          No. 05-10022
                                                     U.S. COURT OF APPEALS
                      Non-Argument Calendar            ELEVENTH CIRCUIT
                    ________________________               June 23, 2005
                                                        THOMAS K. KAHN
                 D. C. Docket No. 03-00272-CV-CG-C          CLERK


GREGORY FINCH,



                                                        Plaintiff-Appellant,

                               versus

BP OIL COMPANY, INC.,
BOUCHARD TRANSPORTATION, INC.,

                                              Defendants-Cross-Claimants-
                                              Cross-Defendants-Appellees,

TUG RALPH E. BOUCHARD CORPORATION,


                                                       Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Southern District of Alabama
                   _________________________
                           (June 23, 2005)
Before BIRCH, BARKETT and GODBOLD, Circuit Judges.

PER CURIAM:

           After reviewing the district court’s order, we find this appeal

without merit.

     AFFIRMED.